DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on December 4, 2020.  Claims 1-9 are pending in the application.
Status of Objections and Rejections
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a low dimensional heterogeneous structure interface" in lines 13-14.  It is unclear what this low dimensional heterogeneous structure interface means.
Claim 1 recites the limitation “a size of the second semiconductor layer is less than a size of the semiconductor layer” in lines 15-16.  It is unclear what dimension or measure, such as length, width, height, volume, or area, of these two semiconductor layers is compared to.
Subsequent claims 2-9 are rejected due to the rejected base claim 1.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3, and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 107102028, a machine translation version used for citation), provided in IDS filed on October 20, 2020, in view of Hokkaido (CN 101287986, a machine translation version used for citation).
Regarding claim 1, Wang teaches a sensing device (Fig. 1; [0037] line 1: biosensor 10), comprising: 
a transistor (Fig. 1; [0037] line 1: a transistor 20), comprising a gate end (Fig. 1; [0038] line 2: a gate terminal 28), a source end (Fig. 1; [0038] line 1: a source terminal 24), a drain end (Fig. 1; [0038] line 1: a drain terminal 26), and a semiconductor layer (Fig. 1: showing two layers between the source terminal 24 and the drain terminal 26 disposed on the base 22; here the two layers are deemed as a semiconductor layer), wherein the source end and the drain end are located on the semiconductor layer (Fig. 1: showing the source terminal 24 and the drain terminal 26 located on the semiconductor layer), and the gate end is located between the source end and the drain end (Fig. 1: showing the gate terminal 28 located between the source terminal 24 and the drain terminal 26);
at least one response electrode (Fig. 1; [0042] lines 1-2: the reaction electrode 30 including the first sub-electrode 31 and the second sub-electrode 32), disposed opposite to the gate end of the transistor and spaced apart from the transistor (Fig. 1: 
a selective membrane (Fig. 1; [0042] lines 3-4: a silicon nitride layer 36 and a reaction layer 34), located on the at least one response electrode (Fig. 1: showing the silicon nitride layer 36 and the reaction layer 34 located on the silicon substrate 38), wherein the selective membrane has a selectivity for a test object (since the reaction layer is for the biological detection, it is deemed to be selective for the biological molecules to be detected), and the selective membrane prevents an interference substance form approaching the surface of the at least one response electrode ([0042] lines 6-8: the silicon nitride layer 36 can block the electrons generated by the reaction layer 34 in the subsequent biological detection from being transferred to the silicon substrate 38, thereby reducing the error value of the measurement),
wherein the semiconductor layer comprises a first semiconductor layer and a second semiconductor layer disposed on the first semiconductor layer (Fig. 1: showing the semiconductor layer including two layers; the bottom semiconductor layer being disposed on the base 22, and the top semiconductor layer being disposed on the semiconductor bottom layer), and a size of the second semiconductor layer is less than a size of the semiconductor layer so as to expose a part of a top surface of the first semiconductor layer (Fig. 1: showing the top semiconductor layer having a size less than the size of the bottom semiconductor layer so as to expose a part of the top surface of the bottom semiconductor layer),
wherein the source end and the drain end are respectively located on two opposite sidewalls of the second semiconductor layer (Fig. 1: showing the source  and on the top surface of the first semiconductor layer (Fig. 1: showing the source terminal 24 and the drain terminal 26 located on the top surface of the bottom semiconductor layer), and the part of the top surface of the first semiconductor layer is in contact with the source end and the drain end (Fig. 1: showing the part of the top surface of the bottom semiconductor layer is in contact with the source terminal 24 and the drain terminal 26),
wherein a material of the semiconductor layer is GaN, AlInN, AlGaN or a combination thereof ([0039] lines 5-6: a GaN layer and an AlInN layer are sequentially formed on a sapphire substrate, the base 22).

Wang does not explicitly discloses that a gap between the at least one response electrode and the gate end is 150 µm to 3000 µm.
However, Hokkaido teaches a biosensor with field-effect transistor ([0002] line 2) including a side gate (Fig. 3; [0054] line 1).  The side gate FET includes a supporting substrate 102, a first insulating film 104, a second insulating film 106, a source electrode 108, a drain electrode 110, and an ultrafine fiber body 112, and a gate electrode 114 ([0054] lines 2-4; Fig. 3: showing the ultrafine fiber body 112 are located in between the source and drain electrodes 108 and 110, and the gate electrode is located besides and spaced apart from the source and drain electrodes 108 and 110).  The distance between the gate electrode and the ultrafine fiber body is 100 µm or more ([0027] lines 1-2), which overlaps the claimed range from 150 µm to 3000 µm.
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).

The designation of “there is a low dimensional heterogeneous structure interface between the first semiconductor layer and the second semiconductor layer” is deemed to be inherent due to the same materials and the same structure between the prior art and the disclosure of the specification.  Wang teaches the semiconductor layer includes two layers: one is made of AlInN disposed on the other layer made of GaN ([0039] lines 5-6).  The material and structure of the semiconductor layer is the same as disclosed in the specification ([0045] lines 4-5), thus the semiconductor layer would have the same property, i.e., having a low dimensional heterogeneous structure interface between two layers of the semiconductor layer. MPEP 2112.01(I).

Regarding claim 3, Wang teaches at least one response electrode comprising a plurality of response electrodes (Fig. 1: the sub-electrodes 31 and 32), and the plurality of response electrodes are spaced apart from each other (Fig. 1: showing the sub-electrodes 31 and 32 are spaced apart from each other).

Regarding claim 5, Wang teaches the at least one response electrode (Fig. 1: the sub-electrodes 31 and 32) is separately disposed above the gate end of the transistor ([0043] lines 6-7: the reaction layer 34 of the two sub-electrodes 32 is located above the gate terminal 28 of the transistor 20).

Regarding claim 6, Wang teaches the at least response electrode and the gate end of the transistor are located on a same plane ([0046] lines 3-4: the reaction electrode 30 and the gate terminal 28 of the transistor 20 are located on the same plane).

Regarding claim 7, Wang teaches the transistor comprises a silicon-based field effect transistor ([0014] lines 1-2: the transistor includes a silicon-based field effect transistor).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hokkaido, and further in view of Mohammed-Brahim (U.S. Patent Pub. 2008/0134759), provided in IDS filed on September 20, 2018.
Regarding claim 2, Wang and Hokkaido disclose all limitations of claim 1 as described to claim 1.  Wang further discloses that an electric field between the at least one response electrode and the gate end of the transistor is F when a voltage is applied to the at least one response electrode ([0018] lines 5-6: when a voltage is applied to the reaction electrode, a voltage difference is generated between the reaction electrode and the gate terminal of the transistor).

However, Mohammed-Brahim teaches a highly sensitive sensor for detecting and/or measuring a concentration of electrical charges present in a gaseous or liquid environment ([0003] lines 1-4).  The sensor comprise a field-effect transistor structure including a bridge that forms the gate and is suspended above an active layer situated between drain and source region ([0004] lines 2-5).  A gate voltage having a specific value is applied to the bridge ([0027] lines 6-7), and an electric field E, defined as the ratio between the gate voltage and the air gap height, is generated in the air gap ([0027] lines 10-11).  The electric field E has a value greater than or equal to a specific threshold value, which is sufficiently large for the electric field E to influence the distribution of electrical charges contained in the environment and present in the air gap, and to enable high sensor sensitivity to be obtained by an accumulation of electrical charges on the active layer ([0027] lines 12-18).  The electric field applied in the air gap must be a strong field, greater than or equal to 50,000 V/cm ([0029] lines 10-12), which lies in the claimed range between 1 mV/cm and 100,000 V/cm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Hokkaido with applied electrical field greater than or equal to 50,000 V/cm as taught by Mohammed-Brahim because such a specific threshold value is sufficiently large to influence the distribution of electric charges and to enable high sensor sensitivity ([0027] lines 12-18).  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05(I).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hokkaido, and further in view of Schneider (U.S. Patent Pub. 2017/0241944).
Regarding claim 4, Wang and Hokkaido disclose all limitations of claim 3 as described to claim 3.  Wang and Hokkaido -Brahim do not disclose a plurality of switch circuits, each of the response electrodes being connected to the corresponding switch circuit.
However, Schneider teaches an ISFET measuring probe and a measurement circuit for the ISFET measuring probe ([0002] lines 1-3).  The ISFET includes at least one controllable switch which can be selectively set to a measurement position in which the measurement of the measurement medium takes place, or to at least one diagnostic position in which the diagnosis of the measuring probe takes place ([0021] lines 1-5).  Fig. 3 shows the circuit includes an auxiliary electrode AUX ([0055] lines 2-3) which may be closed to the position DP ([0055] line 5) or opened to the position MP ([0055] line 10).  In the position DP, a voltage source ULOAD is provided by an external voltage generator for the diagnostic mode and the test voltage is connected to the auxiliary electrode AUX ([0055] lines 5-9); while in the position MP, the auxiliary electrode AUX is not under load ([0055] lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Hokkaido incorporating a plurality of switches each connected to its corresponding electrode as taught by .
Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Hokkaido, and further in view of Hoffman (U.S. Patent Pub. 2017/0059514).
Regarding claims 8-9, Wang and Hokkaido disclose all limitations of claim 1 as described to claim 1.  Wang and Hokkaido do not disclose the selective membrane comprises an ion selective membrane (claim 8) or the ion selective membrane comprises a polymer material (claim 9).
However, Hoffman teaches a stack of two ChemFET sensor IC chips oriented face to face (Fig. 18B; [0705] lines 1-2) including a transistor (Fig. 18B: source 22, drain 24, dielectric layer 20) and the upper gate sensing zone 26 (Fig. 17B) on which an ion-selective membrane 40 is located on (Fig. 4A; [0424] lines 5-6).  The ion selective permeable membrane may include a polymer ([0292] lines 11-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Hokkaido by incorporating an ion selective membrane comprising a polymer on the sensing electrode as taught by Hoffman because the ion-selective permeable membrane allows ions of interest to pass through the membrane while blocking other ions ([0320] lines 8-11) thus enhancing the ability of the processor to detect a desired chemical reaction ([0320] lines 15-16).
Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues Hoffman fails to disclose the technical features “wherein the semiconductor layer comprises a first semiconductor layer and a second semiconductor layer disposed on the first semiconductor layer, there is a low dimensional heterogeneous structure interface between the first semiconductor layer and the second semiconductor layer, and a size of the second semiconductor layer is less than a size of the semiconductor layer so as to expose a part of a top surface of the first semiconductor layer, wherein the source end and the drain end are respectively located on two opposite sidewalls of the second semiconductor layer and on the top surface of the first semiconductor layer, and the part of the top surface of the first semiconductor layer is in contact with the source end and the drain end, wherein a material of the semiconductor layer is GaN, AlInN. AlGaN or a combination thereof, and a gap between the at least one response electrode and the gate end is 150 [m to 3000 m.” (page 7, para. 3 to page 8, para. 2).  This argument is moot because the prior art, Wang and Hokkaido, is now relied on to teach these newly added limitations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                                          

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795